Citation Nr: 1030464	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  10-12 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss, post concussion-acoustic trauma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from February 1941 to June 
1945.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2009 rating decision in which the RO denied the 
Veteran's claim of a rating in excess of 10 percent for bilateral 
hearing loss, post concussion-acoustic trauma.  In November 2009, 
the Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in February 2010, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2010.

In August 2010, the Vice Chairman of the Board granted the motion 
of the Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the September 2009 claim for increase, there is 
no competent evidence of an increase in bilateral hearing loss 
disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral 
hearing loss, post concussion-acoustic trauma, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a October 2009 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for an increased 
rating for service-connected bilateral hearing loss, as well as 
what information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The November 2009 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the October 2009 letter.  

Post-rating, the Veteran was provided with the rating criteria 
used to evaluate his service-connected bilateral hearing loss in 
the February 2010 SOC.   After issuance of the February 2010 SOC, 
and opportunity for the Veteran to respond, the April 2010 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA treatment records and the 
reports of October 2009 and April 2010 VA examinations.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran and by his 
representative on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  As the Board will explain 
further below, the Veteran is not being afforded an additional 
audiological evaluation with regard to his hearing loss 
disability.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To 
evaluate the degree of disability from hearing impairment, the 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI and 
Table VII.  See 38 C.F.R. § 4.85.  

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007).  The following analysis is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

Considering the pertinent evidence in light of the above, the 
Board finds that the claim must be denied.

In connection with the current, September 2009 claim for 
increase, the Veteran was afforded VA audiological evaluations in 
October 2009 and April 2010.  In each case, the audiologists 
conducted evaluations of the Veteran's hearing.  However, each 
audiologist indicated that the Veteran's test results were 
considered invalid and should not be used for rating purposes.  
The Veteran's responses were inconsistent, the pure tone average 
and speech reception threshold were not in agreement, and the air 
conduction and bone conduction thresholds were not in agreement.  
In addition, the Stenger test was positive at 500, 1000, and 2000 
Hz, which is indicative of providing inaccurate test results.  
Consequently, the type and degree of the Veteran's hearing loss 
were not being reported, and the Veteran's word discrimination 
scores were not provided.  The audiologist that conducted the 
April 2010 examination indicated that the Veteran was 
reinstructed multiple times during the evaluation.  However, 
speech reception thresholds were not in agreement with pure tone 
responses.

Thus, in this case, the record does not includes actual 
audiometric testing results upon which to evaluate the Veteran's 
claim for increase, despite the RO's attempt, on two separate 
occasions, to obtain such information.  As indicated, in both 
cases, the VA audiologists were unable to accurately assess the 
level of the Veteran's hearing loss due to inaccurate responses 
and invalid results.  An audiological evaluation to properly 
determine the level of the Veteran's hearing loss cannot be 
accomplished without the Veteran's full cooperation.

In order for VA to process claims, individuals applying for VA 
benefits have a responsibility to cooperate with the agency in 
the gathering of the evidence necessary to establish allowance of 
benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  
The Board also emphasizes that VA's duty to assist is not always 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In this case, both VA audiological evaluation reports demonstrate 
that the Veteran has not fully cooperated with VA in obtaining 
evidence that is probative to his claim, which consists of valid 
results from a properly administered audiometric testing.  With 
regard to the statement of the Veteran's representative, dated in 
June 2010, that the Veteran did not understand the instructions 
given to him during the audiological evaluation, the Board notes 
that the evaluations were conducted by professionals trained to 
administer these tests on individuals with hearing loss.  
Furthermore, the April 2010 audiologist indicated that 
instructions were given to the Veteran several times during the 
evaluation.  In addition, an October 2009 outpatient record, 
dated the same day as the October 2009 audiological evaluation, 
shows that the Veteran underwent a general physical examination 
unrelated to his claim.  That record shows that the Veteran 
provided a medical history, reported symptomatology, and 
underwent examination.  There is no indication in that record 
that the clinician had difficulty communicating with the Veteran.  
Importantly, there is no statement from the Veteran contending 
that he was unable to understand the instructions he was given 
during the audiological examinations.  Therefore, the Board finds 
that the Veteran is not entitled to another audiological 
evaluation in connection with the current claim for increase.


The Board in no way discounts the difficulties that the Veteran 
experiences as a result of bilateral hearing loss.  However, it 
must be emphasized that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometry results are obtained.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound by 
law to apply VA's rating schedule to audiometric and speech 
discrimination testing results.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85.

As indicated, however,  either VA audiologist was able to obtain 
valid results for the Veteran, no further VA testing in 
connection with this claim is warranted.  Furthermore, the 
Veteran has not submitted any evidence of another audiological 
evaluation report upon which to assess the severity of his 
current hearing loss, nor has he indicated that any such evidence 
exists.  As, in this case,  there is reliable evidence that is 
responsive to the rating criteria used to assess the severity of 
Veteran's hearing loss, there also is no probative evidence upon 
which to award the higher rating the Veteran seeks.

As a final point, the Board acknowledges the written statements 
of the Veteran's representative, dated in November 2009, March 
2010, and June 2010, in which he indicated that he had spoken to 
the Veteran and knew that he suffered from profound hearing loss.  
However, these statements, alone, provide no a basis for 
allowance of the claim.  As indicated above, the claim turns on 
the medical matter of what level of disability is demonstrated by 
audiometric testing results-which neither the Veteran nor his 
representative is competent to provide.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's bilateral hearing loss, 
pursuant to Hart, and that the claim for a higher rating must be 
denied.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of any probative evidence to determine the 
Veteran's current level of hearing loss, that doctrine is not for 
application in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

A rating in excess of 10 percent for bilateral hearing loss, post 
concussion-acoustic trauma, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


